Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant’s communications filed 28 December 2018. Claims 1-20 are presently pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0313931 A1, hereinafter Song) in view of Dallabora (US 10,083,751 B1, hereinafter Ref D).
Regarding claim 1, Song discloses an apparatus, comprising: a memory comprising an array of memory cells configured to store data corresponding to a managed unit across multiple partitions each having a respective write buffer corresponding thereto (See Song, Fig. 2 and Fig. 3, disclosing array of cells 152 managed in partitions of blocks BL0-BLm-1 having a respective write buffer PB 322, 324…326 and managed units of words across the block partitions); and
a controller coupled to the memory (See Song, Fig. 1 and [0039], disclosing memory controller 130), 
the controller configured to update the managed unit by providing a write command and executing the write command by modifying the content of the write buffers based on data corresponding to the write command (See Song, [0011]); and
write the modified content of the write buffers to an updated location in the array (See Song, [0011]).
Song does not disclose wherein the memory cells are resistance variable, and the controller configured to update the managed unit by providing, to the memory, a write buffer reset command followed by a write command, wherein the memory is configured to: execute the write buffer reset command to place the write buffers in a reset state.
However, Ref D discloses the memory cells are resistance variable (See Ref D, Col. 4, lines 55-57), and the controller configured to update the managed unit by providing, to the memory, a write buffer reset command followed by a write command (See Ref D, Fig. 4, and Col 9, lines 19-25 and lines 34-39, disclosing a cleaning cells to put them in a reset state followed by writing the host data pattern into the cells), wherein the memory is configured to: execute the write buffer reset command to place the write buffers in a reset state (See Ref D, Col. 9, lines 19-21).
It would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to combine the memory array system of Song with the variable resistance memory and reset command of Ref D as they provide the advantage of being rewritable without necessarily first erasing previously stored data (See Ref D, Col. 5 Lines 30-34) and having reset cells provides data state synchronization that eliminates the risk of drifted set state (See Ref D Col. 7 lines 1-13).
Regarding claim 2, Song in view of Ref D disclosed the apparatus of claim 1 as described hereinabove. Ref D further discloses wherein the modified content is one of a host data pattern and an inverse of the host data pattern (See Ref D, Col. 7, lines 49-62, disclosing a write command having host data pattern), and wherein the controller is configured to:
responsive to determining that the host data pattern includes at least a threshold quantity of data units having a particular data value, perform a pattern inversion to result in the inverse of the host data pattern (See Ref D, Col. 8, lines 52-60).
Regarding claim 3, Song in view of Ref D disclosed the apparatus of claim 1 as described above. Ref D further discloses wherein the updated location comprises a different physical location such that the managed unit is updated out-of-place (See Ref D, disclosing invalid location and storing write data to a location already having a cleaned/reset status).
Regarding claim 4, Song in view of Ref D disclosed the apparatus of claim 1 as described hereinabove. Ref D further discloses wherein the memory is configured to update the managed unit without reading data from the array
Regarding claim 5, Song in view of Ref D disclosed the apparatus of claim 1 as described above. Song further discloses wherein: the managed unit comprises X pages that are distributed across Y partitions, wherein X and Y are positive integers greater than 1 and  wherein Y write commands corresponds to a respective one of the Y partitions (See Song Fig. 3, disclosing Blocks BL0…BLm-1 having word lines WL0…WLn-1, each block corresponding to one partition of Y partitions and one page of each block connected by the same word line corresponding to one page of x pages, and each page is written via a write command resulting in Y number of writes). 
Ref D further discloses the write buffer reset command is a first write buffer reset command of X write buffer reset commands provided to the memory in association with updating the managed unit (See Ref D, Fig. 3, disclosing a cycle of “state synchronization”, or memory cell reset/clean followed by write operations and which can repeat x number of times); and
the memory is configured to execute Y write commands per each of the X write buffer reset commands (See Ref D, Fig. 3, disclosing a cycle of performing x number of data state synchronization followed by y number of write operations).
Regarding claim 7, Song in view of Ref D disclosed the apparatus of claim 1 as described above. Ref D further discloses wherein the updated location in the array is selected from among a plurality of locations having a cleaned status (See Ref D. Col 7, lines 22-25, disclosing free status units tracked by the controller and Col 7 lines 39-62, disclosing writing programmed data to a free and cleaned managed unit).
Regarding claim 8, Song in view of Ref D disclosed the apparatus of claim 1 as described above. Ref D further discloses wherein: the memory is configured to execute the write buffer reset and write commands via control circuitry internal to the memory (See Ref D, Col 9, lines 39-50);
the write buffer reset and write commands are received from a controller external to the memory via a memory interface (See Ref D, Col. 11, lines 50-65); and
the memory is configured to execute the write commands without reading data from the array (See Ref D, Col. 11, lines 65-67, disclosing writing to free status managed units).
Regarding claim 9, Song discloses an apparatus, comprising: an array of memory cells configured to store data corresponding to a managed unit across a plurality of partitions of the array (See 
a plurality of write buffers, each of the plurality of write buffers corresponding to a respective one of the plurality of partitions of the array; and control circuitry coupled to the array and to the plurality of buffers and configured to (See Song, [0011]):
writing a data pattern corresponding to the plurality of write commands to a respective one of the plurality of write buffers (See Song, [0011]); and
writing the data pattern from each of the plurality of write buffers to a respective one of the plurality of partitions such that the host data pattern is stored across the plurality of partitions as a managed unit (See Song, [0011]).
Song does not disclose, but Ref D does disclose, the memory cells are variable resistance memory cells (See Ref D, Col. 4, lines 55-57) and in response to receipt of a write buffer reset command, execute the write buffer reset command to place the plurality of write buffers in a first state (See Ref D, Fig. 4, and Col 9, lines 19-25 and lines 34-45, disclosing a cleaning cells to put them in a reset state followed by writing the host data pattern into the cells without external controller intervention, or in other words, in response to reset/clean commands of the internal controller); and 
in response to receipt of a plurality of write commands following the write buffer reset command, execute the plurality of write commands (See Ref D, Fig. 4, and Col 9, lines 19-25 and lines 34-39, disclosing a cleaning cells to put them in a reset state followed by writing the host data pattern into the cells).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory array system of Song with the variable resistance memory and reset command of Ref D as they provide the advantage of being rewritable without necessarily first erasing previously stored data (See Ref D, Col. 5 Lines 30-34) and having reset cells provides data state synchronization that eliminates the risk of drifted set state (See Ref D Col. 7 lines 1-13).
Regarding claim 10, Song in view of Ref D disclosed the apparatus of claim 9 as described hereinabove. Ref D further discloses wherein the control circuitry is configured to execute the plurality of write commands without comparing the data pattern corresponding to the plurality of write commands with a data pattern previously stored across the plurality of write buffers (See Ref D, Col. 11, lines 56-62, disclosing writing to only managed units that have a cleaned/free status).
Regarding claim 11, Song in view of Ref D disclosed the apparatus of claim 9 as described hereinabove. Ref D further discloses wherein the control circuitry is configured to write only storage locations of the plurality of write buffers determined to be in a second state (See Ref D, Col. 11, lines 56-62, disclosing writing to only managed units that have a cleaned/free status).
Regarding claim 12, Song in view of Ref D disclosed the apparatus of claim 11 as described above. Ref D further discloses wherein the first state corresponds to a resistance state having a higher resistance level than the second state (See Ref D, Col. 5, line 65 to Col 6, line 4).
Regarding claim 13, Song in view of Ref D disclosed the apparatus of claim 9 as described above. Ref D further discloses wherein the control circuitry is configured to control data states of storage locations of the plurality of write buffers independently from a host (See Ref D, Col. 9, lines 39-51, disclosing data state synchronization and status tracking independent of an external controller).
Regarding claim 14, Song in view of Ref D disclosed the apparatus of claim 9 as described above. Song in view of Ref D further discloses wherein the array is a three-dimensional (3D) cross point memory array (See Song, [0042]). Ref D further discloses the array comprising chalcogenide based memory cells (See Ref D, Col. 5, lines 23-29).
Regarding claim 15, Song discloses a method, comprising: in response to receiving a host data pattern corresponding to a managed unit stored in an array of memory cells and which is to be updated (See Song, Fig. 15 and [0006], disclosing a host write/program request to pages of the memory array), executing a plurality of modified write commands each comprising a respective data segment of the host data pattern by: writing each data segment of the host data pattern to a respective one of the plurality of write buffers (See Song, Fig. 12, and [0006]); and
writing each data segment stored in the plurality of write buffers to a respective partition of the array such that the data segments of the host data pattern are stored across the plurality of partitions as an updated managed unit
Song does not disclose, but Ref D does disclose, the array is a variable resistance array (See Ref D, Col. 4, lines 55-57) and executing a write buffer reset command to place a plurality of write buffers coupled to the array in a reset state such that the plurality of write buffers all store a same data pattern (See Ref D, Figs. 4 and 5, and Col 9, lines 19-25 and lines 34-39, disclosing a cleaning cells to put them in a reset state and Col. 10, lines 4-5, disclosing a reset state can correspond to a binary data value of zero).
It would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to combine the memory array system of Song with the variable resistance memory and reset command of Ref D as they provide the advantage of being rewritable without necessarily first erasing previously stored data (See Ref D, Col. 5 Lines 30-34) and having reset cells provides data state synchronization that eliminates the risk of drifted set state (See Ref D Col. 7 lines 1-13). 
Regarding claim 16, Song in view of Ref D disclosed the method of claim 15 as described hereinabove. Song further discloses wherein: writing each data segment of the host data pattern to the respective one of the plurality of write buffers is a first write operation (See Song, Fig. 15, disclosing 1520 store data in page buffers); and
writing each data segment stored in the plurality of write buffers to the respective partition of the array is a second write operation (See Song, Fig. 15, disclosing 1530/1540, release buffer and program data); and
wherein the method further comprises performing the first write operation and the second write operation at different respective data transfer rates (See Song, Fig. 15 disclosing two different data write operations and as there is inherently variance between any memory cells and circuitry transferring and storing data, the data transfers rates between the first write operation and the second operation will differ).
Regarding claim 17, Song in view of Ref D disclosed the method of claim 15 as described hereinabove. Ref D further discloses wherein executing the write buffer reset command comprises writing a non-host data pattern to the plurality of write buffers
Regarding claim 18, Song in view of Ref D disclosed the method of claim 15 as described hereinabove. Song further discloses wherein executing the plurality of modified write commands comprises writing each data segment of the host data pattern to a respective one of the plurality of write buffers (See Song, Fig 15, disclosing store data in page buffers 1520). Ref D further discloses executing writes without first determining data states of a data pattern previously stored across the plurality of write buffers (See Ref D, Col. 9, lines 19-25, disclosing placing all selected cells, even those that are currently programmed, into a reset state, and therefore ready to be programmed without first determining data states).
Regarding claim 19, Song in view of Ref D disclosed the method of claim 15 as described hereinabove. Song further discloses wherein executing the plurality of modified write commands comprises writing each data segment stored in the plurality of write buffers to a respective partition of the array (See Song, Fig. 15 and [0006], disclosing first storing data in buffers 1520, and then programming the data to the array 1540). Ref D further discloses executing write commands without first determining data states of data pattern previously stored in each partition (See Ref D, Col. 9, lines 19-25, disclosing placing all selected cells, even those that are currently programmed, into a reset state, and therefore ready to be programmed without first determining data states).
Regarding claim 20, Song in view of Ref D disclosed the method of claim 15 as described hereinabove. Song further discloses wherein executing the plurality of modified write commands comprises writing each data segment stored in the plurality of write buffers to a respective partition of the array (See Song, Fig. 15 and [0006], disclosing first storing data to buffers and then programming the data to the array). Ref D further discloses the writes are to cells having a cleaned status, and wherein memory cells of the respective partition having the cleaned status are in a same resistance state (See Ref D, Col 7 lines 39-62, disclosing writing programmed data to a free and cleaned managed unit, and Col. 10, lines 4-5, disclosing a reset state can correspond to a binary data value of zero).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0313931 A1, hereinafter Song) in view of Dallabora (US 10,083,751 B1, hereinafter Ref D), further in view of Woo et al (US 2016/0224247 A1, hereinafter Woo).
Regarding claim 6, Song in view of Ref D disclosed the apparatus of claim 1 as described above. Neither Song nor Ref D discloses, but Woo discloses wherein the managed unit is a first type of managed unit configured to be updated out-of-place, and wherein the controller is configured to manage managed units of a second type via in-place updates (See Woo, [0152] and [0153], disclosing out of place writes correspond to multiple physical address and larger page writes and in place writes correspond to less changed data and a smaller page write).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the variable resistance memory system of Song and Ref D with the variable write location of Woo as it allows minimizing overwriting memory cells (See Woo, [0151]).


EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137